            Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AML IP, LLC,                 )
     Plaintiff,              )
                             )                      Civil Action No. 6:21-cv-00038
v.                           )
                             )
BLIZZARD ENTERTAINMENT, INC. )                      JURY TRIAL DEMANDED
     Defendant.              )


        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


        AML IP, LLC (“AML”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of 7,177,838 (“the ‘838 patent”) (referred to as the

“Patent-in-Suit”) by Blizzard Entertainment, Inc. (“Blizzard”).

   I.      THE PARTIES

   1.   Plaintiff AML is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

   2. On information and belief, Blizzard is a corporation existing under the laws of the State of

Texas, with a principal place of business located at 9400 W Parmer Ln, Austin, TX 78717. On

information and belief, Blizzard sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. Blizzard may be served through their registered agent Corporation Services

Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,

Austin, Texas 78701-3218.
             Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 2 of 14




    II.     JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ‘838 Patent

    6. On February 13, 2007, U.S. Patent No. 7,177,838 (“the ‘838 patent”, attached as Exhibit

A) entitled “Method and Apparatus for Conducting Electronic Commerce Transactions Using

Electronic Tokens” was duly and legally issued by the U.S. Patent and Trademark Office. AML

IP, LLC owns the ‘838 patent by assignment.
             Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 3 of 14




    7. The ‘838 patent relates to a novel and improved methods and apparatuses for conducting

electronic commerce.

    8. Blizzard maintains, operates, and administers micropayment products and services that

facilitate purchases from a vendor at micropayment levels, wherein prices for the products and

services are listed in units of electronic tokens that infringes one or more claims of the ‘838 patent,

including one or more of claims 1-28, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘838 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never

have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:
                        Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 4 of 14
US7177838 B1               Blizzard Entertainment
1. A method of
conducting electronic
commerce over the
Internet using
micropayments, the
method comprising:




                           <https://www.blizzard.com/en-us/>

                           Blizzard Entertainment has a method of conducting electronic commerce over
                           the Internet using micropayments.

                           The reference includes subject matter disclosed by the claims of the patent after
                           the priority date.
                      Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 5 of 14
US7177838 B1             Blizzard Entertainment
opening a user account
with a vendor for a user;




                            <https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-
                            b8b9-1b4500a402ea/blizzard-end-user-license-agreement>

                            The reference describes opening a user account with a vendor for a user.
 10.
                     Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 6 of 14
US7177838 B1            Blizzard Entertainment
issuing one or more
electronic tokens from
the vendor to the user
account, wherein no
physical manifestation,
other than a database
entry, of the user
account occurs, each
electronic token having
a value of at least a
fraction of a dollar;




                          <https://worldofwarcraft.com/en-us/news/18141101/introducing-the-wow-token>

                          The reference describes issuing one or more electronic tokens from the vendor
                          to the user account, wherein no physical manifestation, other than a database
                          entry, of the user account occurs, each electronic token having a value of at
                          least a fraction of a dollar.
 11.
                   Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 7 of 14
US7177838 B1          Blizzard Entertainment
providing products and
services that may be
purchased from the
vendor at micropayment
levels, wherein prices
for the products and
services are listed in
units of electronic
tokens;




                         <https://worldofwarcraft.com/en-us/news/18141101/introducing-the-wow-token>

                         The reference describes providing products and services that may be
                         purchased from the vendor at micropayment levels, wherein prices for the
                         products and services are listed in units of electronic tokens.
 12.
                    Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 8 of 14
US7177838 B1           Blizzard Entertainment
permitting the user to
select, at any
participating vendor web
site, a subset of the
products and services
for purchase from the
vendor;




                           <https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-
                           b8b9-1b4500a402ea/blizzard-end-user-license-agreement>

                           The reference describes permitting the user to select, at any participating
                           vendor web site, a subset of the products and services.
 13.
                      Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 9 of 14
US7177838 B1             Blizzard Entertainment
computing at the
participating vendor web
site a total price for the
selected subset of the
products and services in
units of electronic
tokens;




                             <https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-
                             b8b9-1b4500a402ea/blizzard-end-user-license-agreement>

                             The reference describes computing at the participating vendor web site a total
                             price for the selected subset of the products and services in units of electronic
                             tokens.
 14.
                    Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 10 of 14
US7177838 B1            Blizzard Entertainment
authorizing a purchase
transaction at the
participating vendor web
site without requiring
any third party
authentication and a
physical manifestation
of the user account; and




                           <https://worldofwarcraft.com/en-us/news/18141101/introducing-the-wow-token>

                           The reference describes authorizing a purchase transaction at the participating
                           vendor web site without requiring any third party authentication and a physical
                           manifestation of the user account.
 15.
         Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 11 of 14




US7177838 B1               Blizzard Entertainment
if the user account
contains electronic
tokens having a value
equal to or greater than
the total price,
permitting the user to
purchase the selected
subset of the products
and services without
requiring the user to
disclose personal
information to the
vendor, and subtracting
the total price from the
user account, wherein
the purchase
transaction is not
subject to a minimum
processing fee.




                           <https://worldofwarcraft.com/en-us/news/18141101/introducing-the-wow-
                           token>


                                           11
             Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 12 of 14




                              The reference describes if the user account contains electronic tokens
                              having a value equal to or greater than the total price, permitting the user
                              to purchase the selected subset of the products and services without
                              requiring the user to disclose personal information to the vendor, and
                              subtracting the total price from the user account, wherein the purchase
                              transaction is not subject to a minimum processing fee.
   16.




These allegations of infringement are preliminary and are therefore subject to change.

   10. Blizzard has and continues to induce infringement. Blizzard has actively encouraged or

         instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., micropayment products

         and services that facilitate purchases from a vendor at micropayment levels, wherein prices

         for the products and services are listed in units of electronic tokens) such as to cause

         infringement of one or more of claims 1–28 of the ‘838 patent, literally or under the

         doctrine of equivalents. Moreover, Blizzard has known of the ‘838 patent and the

         technology underlying it from at least the date of issuance of the patent.

   11. Blizzard has and continues to contributorily infringe. Blizzard has actively encouraged or

         instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., micropayment products

         and services that facilitate purchases from a vendor at micropayment levels, wherein prices

         for the products and services are listed in units of electronic tokens) and related services

         such as to cause infringement of one or more of claims 1–28 of the ‘838 patent, literally or

         under the doctrine of equivalents. Moreover, Blizzard has known of the ‘838 patent and

         the technology underlying it from at least the date of issuance of the patent.



                                                  12
                Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 13 of 14




      12. Blizzard has caused and will continue to cause AML damage by direct and indirect

            infringement of (including inducing infringement of) the claims of the ‘838 patent.



      IV.      JURY DEMAND

            AML hereby requests a trial by jury on issues so triable by right.

   V.          PRAYER FOR RELIEF

WHEREFORE, AML prays for relief as follows:

 a.         enter judgment that Defendant has infringed the claims of the ‘838 patent through Blizzard

            payment links;

 b.         award AML damages in an amount sufficient to compensate it for Defendant’s

            infringement of the ‘838 patent in an amount no less than a reasonable royalty or lost

            profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

            § 284;

 c.         award AML an accounting for acts of infringement not presented at trial and an award by

            the Court of additional damage for any such acts of infringement;

 d.         declare this case to be “exceptional” under 35 U.S.C. § 285 and award AML its attorneys’

            fees, expenses, and costs incurred in this action;

 e.         declare Defendant’s infringement to be willful and treble the damages, including attorneys’

            fees, expenses, and costs incurred in this action and an increase in the damage award

            pursuant to 35 U.S.C. § 284;

  f.        a decree addressing future infringement that either (i) awards a permanent injunction

            enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

            subsidiaries, and those in association with Defendant from infringing the claims of the
                                                     13
         Case 6:21-cv-00038 Document 1 Filed 01/15/21 Page 14 of 14




     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award AML such other and further relief as this Court deems just and proper.

                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for AML IP, LLC




                                              14
